Citation Nr: 0923485	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus (DM).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1970 
and from December 1980 to February 1981.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In September 2007 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The Board notes that the Veteran's appeal originally included 
the issue of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  However, a February 2009 rating decision 
granted service connection for an anxiety disorder and 
awarded a 10 percent disability rating for such.  As yet, the 
Veteran has not appealed the initial disability rating, and 
the issue is no longer in appellate status and no further 
consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  DM is currently manifested by daily use of oral 
medication, insulin and a restricted diet, without evidence 
of a need for regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic care provider more 
than once every month.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in June 2002 in this case, the RO sent the 
Veteran a letter, dated in June 2001, which satisfied the 
duty to notify provisions except that it did not inform him 
how disability ratings and effective dates would be assigned 
should service connection be granted.  The Veteran was 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2008 notice letter, after the 
RO had already granted service connection for DM.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how disability ratings and effective dates would be 
determined was harmless error as to this claim.  Dingess, 19 
Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the March 2008 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a May 2004 statement of the case (SOC) and a March 
2009 supplemental statement of the case.  These documents 
informed the Veteran of the regulations pertinent to his 
appeal, including the applicable rating criteria, advised him 
of the evidence that had been reviewed in connection with his 
appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Along with the May 2004 SOC, the RO 
again sent the Veteran notice of how disability ratings and 
effective dates are assigned.  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the Veteran's claim.  There 
remains no issue as to the substantial completeness of the 
Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The Veteran contends that he is entitled to a 40 percent 
disability rating for his DM because he takes insulin, is on 
a restricted diet and his activities are regulated by his VA 
treating physicians.

Initially, the Board notes that the June 2002 rating 
decision, in addition to granting service connection for DM, 
also assigned separate initial disability ratings for 
compensable complications of peripheral neuropathy of the 
bilateral upper and lower extremities, for diabetic 
neuropathy of both eyes, and for erectile dysfunction.  The 
assigned ratings for these matters are not disputed by the 
Veteran as part of this appeal.

The Veteran's service-connected DM is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 
percent evaluation is warranted for DM that requires insulin 
and a restricted diet or an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from DM are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent under the rating criteria.  
Although the medical evidence of record shows that a 
combination of insulin shots, oral hypoglycemics and a 
restricted diet have often shown only suboptimal control of 
the Veteran's DM during the pendency of his appeal, the 
October 2001 VA examiner noted that he had no specific 
restrictions related to his diabetes and the November 2008 VA 
examiner specifically noted that the Veteran's activities 
were limited only because of the decreased feeling in his 
feet and his concern that he not injure his feet.  The 
November 2008 examiner noted that his activities were not 
otherwise altered.  Moreover, there is no medical evidence of 
record indicating a physician has advised the Veteran to 
restrict his activities due to his DM.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and 
recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating 
for diabetes when the diabetes requires insulin, restricted 
diet, and regulation of activities).  Nor is there any 
medical evidence of occurrences of ketoacidosis.  Although 
the Veteran frequently reported having hypoglycemic-type 
symptoms during the pendency of his claim, the treatment 
records indicate that the symptoms were relieved by eating or 
eating something sweet or increasing his insulin doses and 
there is no indication that he required any hospitalization 
for hypoglycemia.  Both the October 2001 and November 2008 VA 
examiners specifically noted that he had not had hypoglycemic 
reactions that required assistance.  Finally, VA treatment 
records, dating from February 2001 to November 2008, indicate 
that the Veteran generally had appointments with the diabetic 
clinic every 3 to 4 months to manage his condition and never 
more frequently than once a month.  Therefore, an evaluation 
in excess of 20 percent under Diagnostic Code 7913 for the 
Veteran's DM is not warranted.

In light of the foregoing, an evaluation in excess of 20 
percent under Diagnostic Code 7913 for the Veteran's DM is 
not warranted. The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In reaching the above conclusions, the Board also finds that 
the Veteran's DM is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the Veteran's DM has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it results in marked interference with his 
employment.  


ORDER

An initial disability rating in excess of 20 percent for DM 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


